DETAILED ACTION
Status of the Claims
1.	Claims 10-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/17/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 17 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 28 recites supply voltage is provided by battery and peak-to-peak voltage is greater than or equal to voltage of battery, however, claim 10 from which claim 17 depends recites peak-to-peak voltage is greater than supply voltage. Thus claim 17 does not further limit peak-to-peak voltage being equal to voltage of the battery. Similarly, claim 23 from which claim 28 depends recites peak-to-peak voltage is greater than supply voltage. Thus claim 17 does not further limit peak-to-peak voltage being equal to voltage of the battery.



Allowable Subject Matter
Claims 10-16 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art, Champagne et al. (US 5,980,708) teach an electronic circuit for electrochemical cell 20 (col. 10, ll. 22-31 and Fig 1), the electronic circuit comprising a power supply input (controller 2 supply digital input signal) (col. 11, ll. 34-40 and 62-65); a first signal generator, 66 receives control signal SW and supply voltage to generate a command signal (E+ΔE) (read on first signal) that is a waveform (Fig 12A); an additional signal generator, 5 for generating an additional command signal (E+ΔE) (read on second signal) that is a waveform (Fig 12A). Champagne et al. do not teach output voltage is a periodic waveform having peak-to-peak voltage greater than supply voltage as recited in claims 10, 21 and 29.
	Claims 11-16, 22-26 and 30-32 are allowed based on their dependency on claims 10, 20 and 29 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759